Citation Nr: 0904890	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
a grant of service connection for diabetes mellitus, type II, 
for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from July 1968 to February 1970.  The veteran died in 
December 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This appeal does not stem from a claim directly filed by the 
appellant.  Rather, this appeal stems from the RO's review of 
the veteran's effective date for diabetes mellitus, type II 
in accordance with a change in law affecting the adjudication 
of claims based on Agent Orange exposure.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  

Briefly, a string of cases, ultimately reaching the United 
States Court of Appeals for the 9th Circuit, held "[a]s soon 
as a final rule is issued service connecting, based on dioxin 
exposure, any . . . disease which may be service connected in 
the future pursuant to the Agent Orange Act of 1991, the VA 
shall promptly thereafter readjudicate all claims for any 
such disease which were voided by the Court's order of May 3, 
1989, as well as adjudicate all similar claims filed 
subsequent to the Court's May 3, 1989 Order." 

The District Court also determined that, if the re-
adjudication resulted in a grant of service connection, the 
effective date would be the date of the original claim.  See 
Nehmer v. United States Veterans' Administration, 32 F. Supp. 
2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim. 

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.

In this case, the veteran applied for service connection for 
diabetes mellitus, type II in May 2001.  Coincidentally, in 
May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e)).

The RO ultimately awarded the veteran an earlier effective 
date of May 8, 2001 for his diabetes mellitus type, II, the 
date diabetes mellitus was added as a presumptive disease 
with exposure of Agent.

The RO notified the appellant that the veteran was not 
entitled to an effective date earlier than May 8, 2001 under 
Nehmer in a June 2004 letter.  The appellant appealed the 
RO's decision mainly because she did not understand the basis 
of the June 2004 letter.

Since that time, it is clear that Nehmer is not the basis of 
the appellant's appeal.  Rather, the appellant argues that 
the veteran's effective date for diabetes mellitus, type II, 
should stem back to November 1998, the date of the veteran's 
non-service connected pension claim.  The appellant alleges 
the veteran specifically listed diabetes mellitus as one of 
his claimed disabilities and although he was awarded non-
service connected pension at that time, he clearly intended 
on filing for service-connection benefits as well, which was 
never adjudicated until the veteran refiled a claim in 2001. 

Regardless of her theory of entitlement, the VA has a duty to 
assist, which has not been satisfied here.  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, no letter was sent to the appellant advising her of the 
laws and regulations specific to effective date issues.  The 
appellant is entitled to a letter adequately identifying the 
evidence necessary to substantiate her claim of entitlement 
to an effective date earlier than May 8, 2001, for the grant 
of service connection for diabetes mellitus, type II, 
followed by a subsequent readjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 2006).  
Corrective action is required.
  
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter in 
compliance with all VCAA notice 
obligations in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, implementing 
regulations, interpretative precedent 
court decisions, and any other applicable 
legal precedent concerning the claim for 
an effective date earlier than May 8, 2001 
for the grant of service connection for 
diabetes mellitus, type II.

2.  After the above is complete, 
readjudicate the appellant's claim.  If 
the claim remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

